United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
DEPARTMENT OF AGRICULTURE,
PERSONNEL OPERATIONS, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1283
Issued: January 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 22, 2012 appellant filed a timely appeal from the November 25, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied modification
of its loss of wage-earning capacity determination.1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.

1

Under the Board’s Rules of Procedure, the 180-day period for determining jurisdiction begins on the day
following the date of OWCP’s decision. 20 C.F.R. § 501.3(f)(2). As OWCP issued its merit decision on
November 25, 2011, the 180-day period began November 26, 2011 and ended May 23, 2012. Since using May 24,
2012, the date the appeal was date stamped by the Clerk of the Board, would result in the loss of appeal rights, the
date of receipt, May 22, 2012, is considered the date of filing. 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden to show that modification of OWCP’s
November 17, 2008 loss of wage-earning capacity determination is warranted.
FACTUAL HISTORY
In a prior appeal,3 the Board found that OWCP properly reduced appellant’s
compensation for wage loss to zero, effective September 14, 2008, on the grounds that her actual
earnings as an Employment Complaints Investigator and Examiner fairly and reasonably
represented her wage-earning capacity and demonstrated no loss of wage-earning capacity due to
her accepted employment injury.4
Appellant claimed compensation for wage loss beginning July 25, 2011.5 Dr. Hampton J.
Jackson, Jr., a Board-certified orthopedic surgeon, issued disability certificates indicating that
she was totally incapacitated beginning July 25, 2011.
Dr. Jackson provided nerve blocks. On September 1, 2011 he noted that an imaging scan
from 2002 showed herniated discs at C4-5, C5-6 and C6-7. Dr. Jackson also noted that testing
confirmed nerve injuries associated with the October 31, 1991 work incident, the most
symptomatic of which was probably a nerve injury with C7 radiculopathy, highlighting and
indicating a herniated disc at C6-7.
Dr. Jackson stated that appellant returned to work in 2009 “but she did not last.” The
symptoms, he explained, worsened to the point that she could not continue “and she has not been
able to work since September 2009 and that has not changed based on today’s examination.”
Dr. Jackson found restricted motion and painful range of motion of the neck, a positive head
compression test and a positive head extension test. He saw no evidence of acute nerve root
compression and no progressive neurologic change, but he stated that work activities “will
clearly aggravate appellant[’s] condition and increase her pain.” Dr. Jackson opined that
appellant’s present condition was clearly causally related to her October 31, 1991 employment
injury and would remain permanently.
On September 29, 2011 Dr. Jackson noted that tissues damaged on October 31, 1991
caused a tumor necrosis factor release, which was a cytokine causing a chemical radiculitis in the
neck and lower back. He again stated that appellant’s current complaints were related to her
October 31, 1991 employment injury.

3

Docket No. 09-942 (issued November 17, 2009).

4

On October 31, 1991 appellant, a 39-year-old equal opportunity specialist, sustained a traumatic injury in the
performance of duty when she was involved in a motor vehicle accident. OWCP accepted her claim for cervical
strain, lumbosacral strain, left shoulder strain, cervical radiculopathy and herniated nucleus pulposus at C5-6. It
issued its formal wage-earning capacity determination on November 17, 2008. The facts of this case as set forth in
the Board’s prior decision are hereby incorporated by reference.
5

Appellant had unsuccessfully claimed compensation for wage loss for earlier periods.

2

On October 27, 2011 Dr. Jackson stated that appellant was still having right upper
extremity radicular symptoms from the shoulder to the hand, “more like a C7 and more in the C6
distribution.” These symptoms were new, he stated, “about a week ago.” Dr. Jackson ordered a
new imaging study to rule out any worsening direct nerve root compression “which certainly
might be responsible for these changing symptoms.”
In a November 25, 2011 decision, OWCP denied modification of its November 17, 2008
loss of wage-earning capacity determination. It found that appellant had failed to meet one of
the three criteria for modifying a loss of wage-earning capacity determination. In particular,
OWCP found that the medical evidence was not sufficient to support that her medical condition
had worsened. It found that Dr. Jackson did not provide sufficient rationale to explain why the
diagnosed herniated disc was believed to be attributable to the October 31, 1991 work injury.
Appellant alleges improper action in employing her under a career appointment when she
was already approved for disability retirement. She also alleged actions by OWCP to cover up
contradictory and false statements made by an OWCP referral physician in 2007.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.6 “Disability” means the incapacity, because
of an employment injury, to earn the wages the employee was receiving at the time of injury. It
may be partial or total.7
The wage-earning capacity of an employee is determined by the employee’s actual
earnings if the employee’s actual earnings fairly and reasonably represent her wage-earning
capacity.8 Wage-earning capacity is a measure of the employee’s ability to earn wages in the
open labor market under normal employment conditions.9
Once OWCP issues a formal decision on wage-earning capacity, the rating should be left
in place until the claimant requests resumption of compensation for total wage loss for more than
a limited period of disability, in which instance OWCP will need to evaluate the request
according to the customary criteria for modifying a formal wage-earning capacity
determination.10
A modification of such determination is not warranted unless there is a material change in
the nature and extent of the injury-related condition, the employee has been retrained or

6

5 U.S.C. § 8102(a).

7

20 C.F.R. § 10.5(f).

8

5 U.S.C. § 8115(a).

9

Albert L. Poe, 37 ECAB 684, 690 (1986); David Smith, 34 ECAB 409, 411 (1982).

10

Katherine T. Kreger, 55 ECAB 633 (2004); Sharon C. Clement, 55 ECAB 552 (2004).

3

otherwise vocationally rehabilitated or the original determination was, in fact, erroneous. The
burden of proof is on the party attempting to show modification of the award.11
ANALYSIS
OWCP issued a formal loss of wage-earning capacity determination on
November 17, 2008. Appellant requested resumption of compensation for total wage loss for
more than a limited period of disability beginning July 25, 2011. She has the burden to establish
one of the customary criteria for modifying a formal loss of wage-earning capacity
determination.
Appellant did not establish a material change in the nature and extent of her injury-related
condition. Dr. Jackson, the attending orthopedic surgeon, issued disability certificates that she
was totally incapacitated beginning July 25, 2011; but the disability certificates alone do not
establish a material change in the injury-related condition. The record contains several treatment
notes in which he appeared to attribute a C7 radiculopathy to the October 31, 1991 work injury,
but he did not explain. OWCP did not accept appellant’s claim for a C7 radiculopathy or for a
herniated disc at C6-7. Dr. Jackson noted that this was perhaps the most symptomatic nerve
injury, but he offered no medical rationale on how the October 31, 1991 work injury caused this
nerve injury, what medical evidence supported a causal relationship or what objective findings
showed that the nature and extent of this nerve injury had materially worsened since OWCP’s
November 17, 2008 loss of wage-earning capacity determination.
Dr. Jackson stated that appellant’s symptoms had worsened to the point that she could not
continue to work since September 2009. He saw no evidence, however, of acute nerve root
compression and no progressive neurologic change. Dr. Jackson stated that work activities “will
clearly aggravate [appellant’s] condition and increase her pain.” This suggests a prophylactic
work stoppage rather than disability caused by the objectively demonstrated material worsening
of an injury-related condition.
Although Dr. Jackson found that appellant’s current complaints were clearly related to
the October 31, 1991 work injury, he provided insufficient medical rationale to establish a
change in the nature and extent of an injury-related condition. He ordered a new imaging study
to rule out any worsening direct nerve root compression, but the record contains no findings from
that study or comment by Dr. Jackson.
Appellant did not allege that she had been retrained or otherwise vocationally
rehabilitated,12 nor did she attempt to show that the original loss of wage-earning capacity
determination was, in fact, erroneous.

11

Daniel J. Boesen, 38 ECAB 556 (1987).

12

The criterion relating to retraining or vocational rehabilitation is typically the criterion OWCP would establish
to justify the modification of a loss of wage-earning capacity determination.

4

Accordingly, the Board finds that appellant has not met her burden to establish that
modification of OWCP’s November 17, 2008 loss of wage-earning capacity determination is
warranted. The Board will affirm OWCP’s November 25, 2011 decision denying modification.
Appellant alleges an administrative error in employing her under a career appointment.
She also alleges an OWCP cover-up of statements by a referral physician in 2007. These
allegations have no bearing on whether she has met her burden to establish one of the customary
criteria for modifying a formal loss of wage-earning capacity determination.
CONCLUSION
The Board finds that appellant has not met her burden to establish that modification of
OWCP’s November 17, 2008 loss of wage-earning capacity determination is warranted.
ORDER
IT IS HEREBY ORDERED THAT the November 25, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 24, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

